124 F.3d 188
Frank Smithv.Ms. Cheryl G. Young, Office of Chief Counsel Dept. ofCorrections, Hon. Judge J. Melvin, Hon. Robert E. Dauer,Timothy B. English, Superintendent, Shirly J. Zalac,Corrections Health Care Administrators, Ms. Cheryl Simo,Forensic Psychologist, Thomas E. Cassidy, Unit Manager, Ms.J. Stowitzky, Pa. State Institution Parole Representative,Allen Castor, Chairman of Board Probation and Parole
NO. 97-3084
United States Court of Appeals,Third Circuit.
July 28, 1997

1
Appeal From:  W.D.Pa. ,No.95cv00082 ,


2
Sensenich, M.J.


3
Affirmed.